           ShopportMoliio                                                        Sheppard Mullin Richter & Hampton LLP
                                                                                 30 Rockefeller Plaza
                                                                                 New York, NY 10112-0015
                                                                                 212.653.8700 main
                                                                                 212.653.8701 main fax
          January 10, 2020                                                       www.sheppardmullin.com


          VIA ECF                                                                         USDC SDNY
                                                                                          DOCUMENT
          The Honorable Loma G. Schofield                                                 ELECTRONICALLY FILED
          United States District Court Judge                                              DOC #:
          Southern District of New York                                                   DATE FILED: 1/13/2020
          Thurgood Marshall United States Courthouse
          40 Foley Square
          New York, NY 10007

                 Re:   James Murphy v. Little Caesar Enterprises, Inc.
                       Civil Action No. l:19-cv-10329

          Dear Judge Schofield:

                  We represent Defendant Little Caesar Enterprises, Inc. (“Defendant”) in the above-referenced
          action. I write, with the consent of counsel for Plaintiff James Murphy (“Plaintiff’), to request a brief
          adjournment of the preliminary conference in this action which is currently scheduled for Thursday,
          January 16, 2020, until January 29, 2020, or a date that is otherwise convenient for the Court.

                   The reason for the requested adjournment is that Defendant’s time to answer or otherwise
          respond to the Complaint is currently January 17,2020, and Defendant anticipates filing a pre-motion
          letter in support of a motion to dismiss on such date. The proposed adjournment would allow the
          Court and the parties to discuss the anticipated motion to dismiss at the pre-motion conference.
          Plaintiff consents to the proposed adjournment and no previous requests have been made for the relief
          sought herein.

                 I sincerely thank Your Honor for your time and attention to this matter.

The initial conference set for January 16, 2020, at
10:30 A.M. is adjourned to February 6, 2020, at 10:30 Respectfully submitted,
A.M. The parties shall re-file all pre-initial conference
                                                          SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
materials and file any pre-motion letters by January 30,
2020. SO ORDERED.
                                                           s/Sean J. Kirby_____________
Dated: January 13, 2020                                    30 Rockefeller Plaza
       New York, New York                                  New York, New York 10112
                                                           (212)653-8700
                                                           skirby@sheppardmullin.com


           cc:    All counsel of record (via ECF)




                                                           -1-
